Citation Nr: 0626124	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-23 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether a December 1980 rating decision was clearly and 
unmistakably erroneous in assigning a 10 percent rating for 
tinnitus?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDING OF FACT

There was a tenable basis in the record for the RO to assign 
only a 10 percent rating in December 1980 for tinnitus.


CONCLUSION OF LAW

Entitlement to an evaluation for tinnitus in excess of 10 
percent based on clear and unmistakable error in a December 
1980 rating decision is not warranted.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), prescribes 
VA duties to advise a claimant of the evidence needed to 
substantiate a claim and to help a claimant obtain that 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
duties are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  There are, however, some claims to which the 
VCAA does not apply, one of which is a claim based on an 
allegation that a VA decision is clearly and unmistakably 
erroneous.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  Therefore, further discussion of the VCAA is not 
warranted.

Clear and Unmistakable Error

The veteran alleges clear and unmistakable error (CUE) in a 
December 1980 RO decision that granted only a 10 percent 
rating for newly service connected tinnitus.  His 
representative has explained the bases of his allegation of 
CUE in the March 2004 notice of disagreement and June 2004 
Substantive Appeal.

Specifically, his representative argues, with citation to 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(subsequently invalidated by Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003)); Collins v. Principi, 3 Vet. App. 310, 314 
(1992); Sawyer v. Derwinski, 1 Vet. App. 130 (1991); Franklin 
v. Brown, 5 Vet. App. 190, 193 (1993); Payne v. Derwinski, 
1 Vet. App. 85 (1990); Savage v. Gober, 10 Vet. App. 488 
(1997); Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
VAOPGCPREC 2-2003; VAOPGCPREC 7-2003; 38 C.F.R. § 4.25(b); 
and 38 C.F.R. § 4.87, Diagnostic Code 6260; that, because the 
laws and regulations in effect at the time of the December 
1980 rating decision did not specifically prohibit separate 
10 percent ratings for each of the veteran's ears due to his 
service connected tinnitus, and because other Diagnostic 
Codes allow higher ratings for a single disability when it 
affects both of a paired body part, the December 1980 rating 
decision committed CUE in not granting separate 10 percent 
ratings. 

The December 1980 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  The law provides that a prior final 
rating action will be revised only on the basis of CUE.  38 
C.F.R. § 3.105(a).  Such error exists only where it appears 
"undebatably" that "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  A determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior unappealed rating decision.  Russell v. 
Principi, 3 Vet. App. at 314.  Additionally, CUE is the kind 
of error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  

In December 1980, 38 C.F.R. § 4.84b, Diagnostic Code 6260 
(1980), provided a 10 percent rating for tinnitus that was 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.

Based on a review of the evidence of record at the time of 
the December 1980 decision, namely service medical records, 
private treatment records, and a November 1980 VA examination 
report, the Board finds that VA did not commit CUE with 
respect to the application of Diagnostic Code 6260 in its 
December 1980 decision.

The Board has reached this conclusion because 38 C.F.R. 
§ 4.84b (1980) did not specifically provide for a schedular 
rating in excess of 10 percent for tinnitus.  Therefore, 
after weighting the evidence it was clearly within the RO's 
rating discretion to assign tinnitus a single 10 percent 
schedular rating under 38 C.F.R. § 4.84b, Diagnostic 
Code 6260 (1980).  

Therefore, the December 1980 rating decision's assessment of 
the veteran's disability was a tenable one and cannot be said 
to constitute an error about which reasonable minds could not 
differ.  In short, the December 1980 rating decision 
constituted a reasonable exercise of rating judgment under 
the law as it then existed, especially in light of the 
evidence suggesting no problems of the kind required for a 
rating higher than 10 percent.  That judgment will not be 
disturbed now by finding CUE where none exists.




ORDER

A disability evaluation in excess of 10 percent for tinnitus 
based on CUE in a December 1980 rating decision is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


